DETAILED ACTION
	This Office action is in response to the Amendment filed on 15 September 2022.  Claims 1-19 and 21-23 are pending in the application. Claims 1, 8, and 15 are independent. Claims 12, 13, and 20 have been cancelled. Claims 22 and 23 are newly submitted.

This application is a continuation of application Serial No. 15/865,072, filed on 08 January 2018, now US Patent 10,854,713; which is a divisional of application Serial No. 14/812,864, filed on 29 July 2015, now US Patent 9,871,100.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The terminal disclaimer filed on 25 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,871,100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
In light of Applicant’s Amendment, the rejection of claims 1-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Trivedi et al., US 2006/0043521, of record.
With respect to claim 1, Trivedi et al. disclose a structure, shown in Fig  5, of a semiconductor device comprising:
a substrate 10; 
an isolation structure 44 embedded in the substrate 10, wherein the isolation structure 44 has a bottom surface 19 and a sidewall 18, and the sidewall of the isolation structure comprises a bottom portion, a middle portion, and a top portion from bottom to top, see Fig. 5; and 
a liner layer 20/34/38 between the substrate 10 and the isolation structure 44, wherein the liner layer 20/34/38 is a single piece of continuous material and comprises a first portion on the middle portion of the sidewall 18 of the isolation structure and a second portion under the bottom surface of the isolation structure, the first portion of the liner layer 20/34/38 comprises a first part (the inner surface of 38 in direct contact with the isolation structure 44) in direct contact with the middle portion of the sidewall of the isolation structure 44 and a second part (the outer surface of 38 which directly contacts 34) directly between the first part (the inner surface of 38 in direct contact with the isolation structure 44) and the substrate 10, the first part and the second part are at a same level, the second portion of the liner layer 20/34/38 comprises a top part 38/34 in direct contact with the bottom surface of the isolation structure 44 and a bottom part 20 under the top part 38/34 directly between the top part 38/34 and the substrate 10, and both the first part (the inner surface of 38 in direct contact with the isolation structure 44) and the second part (the outer surface of 38 which directly contacts 34) of the first portion of the liner layer 20/34/38 have a nitrogen concentration lower than the top part 34/38 of the second portion of the liner layer 20/34/38. 
With respect to claim 2, in the structure of Trivedi et al., layer 38 comprises silicon oxynitride, see paragraph [0053]
With respect to claim 3, in the structure of Trivedi et al., the second part (the outer surface of 38 which directly contacts 34) of the liner layer 20/34/38 is in direct contact with the substrate 10 via 34/20, as shown in Fig. 5.  
With respect to claim 4, in the structure of Trivedi et al., since the densification process consumes some of the silicon from the silicon-rich layer 30 (FIG. 4) and leaves a less silicon-rich layer 34 and a layer of silicon oxynitride (SiON) 38 at the interface of the silicon nitride layer 34 and the densified silicon oxide insulator 44, the nitrogen concentration of the top part 34/38 of the second portion of the liner layer 20/34/38 is substantially twice the nitrogen concentration of the first part 34/38 of the portion of the liner layer 20/34/38, see paragraph [0053].  
With respect to claim 5, in the structure of Trivedi et al., the nitrogen concentration of the first part 34/38 of the first portion of the liner layer 12/14/20/34/38 increases downwardly, as shown in Fig. 5.  Since layers 34 and 38 have a graded concentration of nitrogen, the nitrogen concentration of the first part 34/38 of the liner layer 20/34/38 increases downwardly, see paragraph [0053].
With respect to claim 6, in the structure of Trivedi et al., the isolation structure 44 comprises oxygen, see Fig. 5 and paragraph [0053]).
With respect to claim 7, in the structure of Trivedi et al., the substrate comprises silicon, see paragraph [0029]. 
With respect to claim 22, in the structure of Trivedi et al., the liner layer 20/34/38 further comprises a third portion 20 on the bottom portion of the sidewall of the isolation structure 20/34/38, and a nitrogen concentration of the third portion 20 of the liner layer is higher than the nitrogen concentration of the first part (the inner surface of 38 in direct contact with the isolation structure 44) of the first portion of the liner layer. 
With respect to claim 23, in the structure of Trivedi et al., the nitrogen concentration of the third portion 20 of the liner layer 20/34/38 is substantially twice the nitrogen concentration of the first part (the inner surface of 38 in direct contact with the isolation structure 44) of the first portion of the liner layer, see paragraph [0037].


With respect to claim 8, Trivedi et al. disclose a structure of a semiconductor device, shown in Fig  5, comprising: 
a fin structure on a substrate 10, shown in Fig. 2, wherein a sidewall 18 of the fin structure comprises a bottom portion, a middle portion, and a top portion from bottom to top, see Figs. 2 and 5; 
an isolation structure 44 on the substrate 10, see Fig. 5; and 
a liner layer 20/34/38 between the substrate 10 and the isolation structure 44, wherein the liner layer 20/34/38 comprises a first portion on the middle portion of the sidewall 18 of the isolation structure and a second portion under the bottom surface of the isolation structure, the first portion of the liner layer 20/34/38 comprises a first part (the inner surface of 38 in direct contact with the isolation structure 44) in direct contact with the middle portion of the sidewall of the isolation structure 44 and a second part (the outer surface of 38 which directly contacts 34) directly between the first part (the inner surface of 38 in direct contact with the isolation structure 44) and the substrate 10, the first part and the second part are at a same level, the second portion of the liner layer 20/34/38 comprises a top part 38/34 in direct contact with the bottom surface of the isolation structure 44 and a bottom part 20 under the top part 38/34 and directly between the top part 38/34 and the substrate 10, and both the first part (the inner surface of 38 in direct contact with the isolation structure 44) and the second part (the outer surface of 38 which directly contacts 34) of the first portion of the liner layer 20/34/38 have a nitrogen concentration lower than the top part 34/38 of the second portion of the liner layer 20/34/38. 
With respect to claim 9, in the structure of Trivedi et al., the nitrogen concentration of the first part (the inner surface of 38 in direct contact with the isolation structure 44) of the first portion of the liner layer 20/34/38 is lower than the nitrogen concentration of the bottom part 20 of the second portion of the liner layer 20/34/38.  
With respect to claim 10, in the structure of Trivedi et al., layer 38 comprises silicon oxynitride, see paragraph [0053]. 
With respect to claim 11, in the structure of Trivedi et al., the nitrogen concentration of the first part (the inner surface of 38 in direct contact with the isolation structure 44) of the first portion of the liner layer is lower than a nitrogen concentration 4of the top part 38/34 of the second portion of the liner layer.  
With respect to claim 14, in the structure of Trivedi et al., the isolation structure 44 comprises oxygen, see Fig. 5 and paragraph [0053]).

With respect to claim 15, Trivedi et al. disclose a structure of a semiconductor device, shown in Fig. 5,  comprising: 
a fin structure (shown in Fig. 2) on a substrate 10, see Figs. 2 and 5; 
a liner layer 20/34/38 lining a sidewall 18 of the fin structure and a surface of the substrate 10, wherein the liner layer is a single piece of continuous material, a portion 38 of the liner layer 20/34/38 in direct contact with the fin structure comprises silicon oxynitride and a nitrogen concentration of the portion of the liner layer at a middle of the fin structure, that is, the thickness of layer 38 at a middle of the fin, increases as the liner layer extends downwardly (Since layers 20, 34, and 38 have a graded concentration of nitrogen, the nitrogen concentration of the liner layer 20/34/38 will increase as the liner layer 20/34/38 extends downwardly, see paragraph [0053].); and 
an isolation structure 44 in direct contact with the liner layer 20/34/38.
With respect to claim 16, in the structure of Trivedi et al., the isolation structure 44 comprises oxygen, see Fig. 5 and paragraph [0053]).
With respect to claim 17, in the structure of Trivedi et al., the substrate comprises silicon, see paragraph [0029].  
With respect to claim 18, in the structure of Trivedi et al., the nitrogen concentration of the liner layer 20/34/38 is greater than a nitrogen concentration of the isolation structure 44, since the isolation structure comprises oxide, see paragraph [0053]. 
With respect to claim 19, in the structure of Trivedi et al., the liner layer 20/34/38 is in direct contact with the substrate 10, see Fig. 5.  
With respect to claim 21, in the structure of Trivedi et al., another portion of the liner layer 20/34/38 along the other sidewall in direct contact with the substrate 10 comprises silicon oxynitride (38 comprises silicon oxynitride, see paragraph [0053]). 

Response to Arguments
Applicant's arguments filed 15 September 2022 have been fully considered but they are not persuasive. Claims 1 and 15 have been amended to require the liner layer is a single piece of continuous material. Applicant has argued that the combination of the layers 20/34/38 is not a single piece of continuous material. However, each of the layers 20, 34, and 38 are “a single piece of continuous material”. Moreover, Applicant’s claims are directed to a structure of a semiconductor device comprising the recited elements. The transitional term ”comprising”, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)  Therefore, the present claims are clearly open to the inclusion of more than one “single piece of continuous material”. However, Trivedi et al. also disclose the functional equivalence of a single layer of silicon nitride having a graded nitrogen concentration, as shown in Fig. 3B, to the three-layer silicon nitride layer shown in Fig. 5. See paragraphs [0040]-[0042]. Therefore, if the claims are amended to limit the liner layer to a single silicon nitride layer, it would have been obvious to the skilled artisan that a single layer could have been substituted for the three-layer silicon nitride liner shown in Fig. 5.  
Claims 1 and 8 have been amended to require the liner comprises a first portion on the middle portion of the sidewall of the isolation structure and a second portion under the bottom surface of the isolation structure, the first portion of the liner layer comprises a first part in direct contact with the middle portion of the sidewall of the isolation structure and a second part directly between the first part and the substrate, the first part and the second part are at a same level, the second portion of the liner layer comprises a top part in direct contact with the bottom surface of the isolation structure and a bottom part under the top part and directly between the top part and the substrate, and both the first part and the second part of the first portion of the liner layer have a nitrogen concentration lower than the top part of the second portion of the liner layer. As shown in Fig. 5 of Trivedi et al., the liner layer 20/34/38 is in direct contact with the sidewall 18, which has a bottom portion, a middle portion, and a top portion. The thickness of layer 38 satisfies the first and second part of the first portion of the liner, that is, the first portion of the liner layer 20/34/38 comprises a first part (the inner surface of 38 in direct contact with the isolation structure 44) in direct contact with the middle portion of the sidewall of the isolation structure 44 and a second part (the outer surface of 38 which directly contacts 34) directly between the first part (the inner surface of 38 in direct contact with the isolation structure 44) and the substrate 10. Furthermore, the second portion of the liner layer 20/34/38 comprises a top part 38/34 in direct contact with the bottom surface of the isolation structure 44 and a bottom part 20 under the top part 38/34 directly between the top part 38/34 and the substrate 10, and both the first part (the inner surface of 38 in direct contact with the isolation structure 44) and the second part (the outer surface of 38 which directly contacts 34) of the first portion of the liner layer 20/34/38 have a nitrogen concentration lower than the top part 34/38 of the second portion of the liner layer 20/34/38, as shown in Fig. 5. 
For the above reasons, the amendments made to independent claims 1, 8, and 15 are not deemed to patentably distinguish Applicant’s claimed structure from the known structure of Trivedi et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822